       Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 1 of 39



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

 In re:                                )
                                       )   Civil No. 3:15-cv-1506 (AWT)
 EDWARD J. WATERS,                     )
                                       )
              Debtor.                  )   (Withdrawn Proceedings
 EDWARD J. WATERS,                     )   Bankruptcy Ct. Case No.
                                       )   99-31833 and Bankruptcy
                                       )   Ct. Adv. No. 05-3054)
               Plaintiff,              )
          v.                           )
                                       )   (Related case: 3:15-cv-1791
                                       )   (AWT))
 UNITED STATES OF AMERICA,             )
                                       )
               Defendant.              )


               RULING ON MOTIONS FOR SUMMARY JUDGMENT

      The United States of America (the “United States”), on behalf

of the Internal Revenue Service (the “IRS”), has filed two motions

for summary judgment: the United States’ Motion for Summary Judgment

on 1998 Tax Issues (“Motion Re 1998 Tax Determination”), ECF No.

25, and the United States’ Motion for Summary Judgment on Issues

Remaining in Withdrawn Adversary Proceeding (“Motion Re Adversary

Issues”), ECF No. 26. In the former, the United States seeks a

determination that the debtor, Edward J. Waters (“Waters”), is

liable for individual income tax and accrued interest for the 1998

tax year. In the latter, the United States seeks a determination

that the IRS did not violate the automatic stay provisions of the

Bankruptcy Code by withholding overpayments claimed by Waters with
          Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 2 of 39



respect to certain tax years. For the reasons set forth below, both

motions are being granted.

 I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Waters has not set forth facts he contends are in dispute in

 response to the United States’ motions for summary judgment and,

 as a result, is not in compliance with Local Rule of Civil

 Procedure 56(a)(2). 1 Nor has he presented evidence to controvert

 the assertions in the United States’ motions. 2 Thus, all facts set

 forth in the United States’ Rule 56(a)(1) statements are deemed

 admitted by Waters. See Dusanenko v. Maloney, 726 F.2d 82 (2d Cir.



 1 The court notes that Waters, proceeding pro se, is a licensed attorney in New
 York and received two copies of the Notice to Self-Represented Litigant
 Concerning Motion for Summary Judgment As Required by Local Rule of Civil
 Procedure 56(b) (ECF Nos. 25-6 and 26-3), which details the procedures to follow
 when filing an opposition to a motion for summary judgment and the consequences
 of failing to do so.

 2   Local Rule of Civil Procedure 56(a)(2) provides that:

         (i) A party opposing a motion for summary judgment shall file and
         serve . . . a document entitled “Local Rule 56(a)2 Statement of
         Facts in Opposition to Summary Judgment," which shall include a
         reproduction of each numbered paragraph in the moving party’s Local
         Rule 56 (a)1 Statement followed by a response to each paragraph
         admitting or denying the fact and/or objecting to the fact as
         permitted by Federal Rule of Civil Procedure 56(c). . . . All
         denials must meet the requirements of Local Rule 56(a)3. A party
         shall be deemed to have waived any argument in support of an
         objection that such party does not include in its memorandum[.]

         (ii) The Local Rule 56(a)2 Statement must also include a separate
         section entitled “Additional Material Facts” setting forth in
         separately numbered paragraphs meeting the requirements of Local
         Rule 56(a)3 any additional facts, not previously set forth in
         responding to the movant’s Local Rule 56(a)1 Statement, that the
         party opposing summary judgment contends establish genuine issues
         of material fact precluding judgment in favor of the moving party[.]
                                         -2-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 3 of 39



1984) (facts set forth in the movants’ statement of undisputed

facts were properly deemed admitted given opposing party’s failure

to present evidence to controvert any assertions in the movants’

papers and failure to file a local rule statement of disputed

facts). The material facts are set forth below.

     On December 19, 1997, Waters filed a petition under Chapter

13 of the Bankruptcy Code, which was transferred between divisions

of the United States Bankruptcy Court in 1999. Waters listed the

IRS and the State of Connecticut Department of Revenue Services

(the “CDRS”) as his only personal creditors in the schedules to

his Chapter 13 petition. The IRS filed an initial proof of claim

on February 4, 1998 in the amount of $924,682.59 for the 1986

through 1996 prepetition tax years.

     In   2000,    Waters    filed      a     separate    Chapter    11    case.

Subsequently,     Waters,   the   IRS       and   the   CDRS   entered    into   a

stipulation (the “Stipulation”), see In re Waters, No. 99-31833,

ECF No. 180, dated July 16, 2001, that was entered as an order of

the Bankruptcy Court and required Waters to dismiss his Chapter 11

case, convert his Chapter 13 case to a Chapter 11 case, sell one

of his residences, and put in escrow a portion of the proceeds

from the sale of that property (the “Escrowed Funds”). Id. at 5-

7. The Stipulation also required Waters to have a tax attorney of

his choosing prepare his late 1993 through 2000 personal tax
                             -3-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 4 of 39



returns, plus any quarterly personal income tax return due for

2001, and to use the Escrowed Funds to pay the tax liabilities for

1993 through 2000 and any estimated income tax due for 2001. Id.

at 8. The Stipulation provided further that any administrative tax

expense of the bankruptcy estate was to be paid from the Escrowed

Funds, including prepetition and post-petition taxes incurred by

Waters’   bankruptcy    estate. 3   Pursuant   to   the   Stipulation,   the

Chapter 13 case was converted to a Chapter 11 case, the residence

was sold, and a portion of the sale proceeds -- $1,287,206 -- was

placed into escrow with Waters’ bankruptcy attorney.

     In late 2001 and early 2002, Waters, through his tax counsel,

filed his 1993 through 2000 federal and state tax returns. The

taxes initially reported as due on these returns were paid from

the Escrowed Funds pursuant to an agreed order of the Bankruptcy

Court (the “Tax Payment Order”), dated April 25, 2002. The Tax

Payment Order provided, in relevant part:

     [C]ounsel for the Debtor is hereby authorized to make a
     distribution to the [IRS] of $529,520.62 . . . for the
     payment by [Waters] of the federal taxes, penalties and
     interest owed for his tax years 1993 through 2000, and
     the payment of his estimated taxes for 2001; provided
     however, that the Court notes that the [IRS] represented
     . . . that it has calculated these amounts based on

3  Although the plaintiff initially contested whether the Stipulation
contemplated using the Escrowed Funds to pay the estate’s tax liabilities as
well as his own, the Bankruptcy Court ultimately held, several years later,
that the language of the Stipulation mandated payment of the estate’s
prepetition and post-petition tax liabilities using the Escrowed Funds. In re
Waters, No. 99-31833, 2010 WL 2940858 (Bankr. D. Conn. July 23, 2010).
                                     -4-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 5 of 39



      returns filed by [Waters] which have not yet been
      reviewed or assessed by the [IRS] and reserves its right
      to complete its assessment process which may change the
      amount due; and it is further . . .

      ORDERED that the IRS agrees that the payment by [Waters]
      of his taxes, penalties and interest shall not
      constitute a waiver by him of the right to file a claim
      for a refund of any such penalties and to contest the
      assessment,   validity   or  appropriateness   of   such
      penalties[.]

Tax Payment Order at 1-2, In re Waters, No. 99-31833, ECF No. 247.

The   Tax   Payment   Order   also   provided   for   a   distribution   of

$130,277.99 to the CDRS for taxes, penalties, and interest, and in

addition, a distribution of $128,000 to Waters individually. Id.

It reserved the remaining Escrowed Funds -- approximately $360,000

-- pending further developments and continued litigation.

      Not long after the tax returns were filed and taxes paid from

the Escrowed Funds, Waters filed amended tax returns that claimed

refunds for most of the taxes that were paid pursuant to the Tax

Payment Order. The IRS examiner who was initially assigned to

review the amended returns, who was unaware of the Tax Payment

Order, agreed with many of the adjustments that Waters claimed on

the amended returns and scheduled overpayments on the tax accounts

maintained on the IRS’s computer systems for tax years 1993, 1994,

1996, 1997, 1999 and 2000, and reduced the amount of tax still

owed by Waters for tax year 1995. Before any refund was made,

however, the IRS froze the refunds and audited the returns. During
                                -5-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 6 of 39



its consideration of the amended returns, the IRS refused to refund

the claimed overpayments in order to preserve a right to setoff

the claimed overpayments against other tax liabilities that were

in    dispute,      including    Waters’          1991   and   1995    taxes     and    his

bankruptcy estate’s 1998 and 2001 taxes.

       It is undisputed that, under the Stipulation, the Escrowed

Funds    were      being     treated       as     Waters’   personal      post-petition

earnings and were therefore not property of the bankruptcy estate.

See    United      States’    Local     Rule      56(a)1    Statement     for    Mot.   Re

Adversary Issues (“Statement of Facts Re Adversary Issues”) at 3,

ECF   No.    26-1.    Thus,     it    is    also      undisputed   that    the   claimed

overpayments were paid with funds traceable to Waters’ post-

petition earnings –- specifically proceeds from the sale of a

residence that was secured, in part, by a mortgage obtained through

Waters’ post-petition income -- and were understood by both parties

to constitute post-petition obligations. See Mem. in Support of

Mot. Re Adversary Issues (“Mem. Re Adversary Issues”) at 10 and

11, ECF No. 26-2 (referring to the claimed overpayment as a

“postpetition overpayment” and a “postpetition obligation”); Reply

Re    1998   Tax    Liability        Determination       and   Adversary     Proceeding

(“Combined Reply”) at 15, ECF No. 31 (describing the “alleged tax

refund obligations here” as “postpetition”); Adv. Compl. at ¶ 10,


                                                -6-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 7 of 39



Waters v. United States, Adv. No. 05-3054, ECF No. 1 (“Any tax

refunds due the Debtor are post-petition tax refunds[.]”).

     In December 2003 Waters filed a contested matter motion with

the Bankruptcy Court seeking a distribution to himself from the

remaining Escrowed Funds because of the IRS’s “refus[al] to pay

the[] income tax, penalties, and interest refunds . . . due to

[Waters],” and its “assert[ion of] a right to ‘setoff’ these funds”

against other taxes that were disputed to be owed by Waters and

the estate. Debtor’s Mot. for Further Distribution to Him of

Proceeds of Sale of His Residence, In re Waters, No. 99-31833, ECF

No. 381. On December 22, 2003, the United States responded, stating

that the IRS “ha[d] not made a final determination as to the

federal tax refund figure, if any, which it will allow,” and that

therefore Waters’ motion was “premature.” U.S.’s Obj. to Debtor’s

Mot. at 4, In re Waters, No. 99-31833, ECF No. 385. This motion

was held in stasis for several years by the Bankruptcy Court until

this court withdrew the reference. See Order Re Mot. to Withdraw

Bankr. Reference, No. 3:10-mc-14, ECF No. 5.

     After completing its audit of the amended returns for 1993

through 2000, the IRS maintained its freeze on overpayments that

it believed would be sufficient to satisfy Waters’ 1991 and 1995

tax liabilities. At that time, the 1991 and 1995 tax liabilities


                                   -7-
       Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 8 of 39



were the only ones the IRS believed were owed by Waters personally 4.

It is undisputed that the IRS did not seek prior approval from the

Bankruptcy Court to put in place or maintain the freeze with

respect to a refund of Waters’ claimed overpayments.

     On October 4, 2004, Waters filed a Motion Under 11 U.S.C. §

362 and § 105: Requesting Court to Find IRS in Willful Violation

of Stay by Withholding Post-Petition Tax Refunds Due Debtor, In re

Waters, No. 99-31833, ECF No. 437, seeking, inter alia, to have

the IRS release and pay his claimed post-petition refunds. The

United States took the position that the relief sought required

the filing of an adversary complaint under Bankruptcy Rule 7001

and Waters agreed to withdraw the motion without prejudice.

     Meanwhile,     on   March   10,    2004,   the   Chapter   11   case   was

converted to a Chapter 7 case and a trustee (the “Chapter 7

Trustee”) was appointed. On October 12, 2004, the IRS erroneously

refunded the excess of the alleged overpayments (i.e., the refund

amounts in excess of the 1991 and 1995 tax liabilities) to the

Chapter 7 Trustee, based on an incorrect understanding that the

source of the excess amounts, i.e. the Escrowed Funds, was property

of the bankruptcy estate under 11 U.S.C. § 541. The IRS filed suit

to recover the refunds, arguing that the refunds should not have


4 A dispute remained at that time about whether the Stipulation mandated that
the Escrowed Funds be used to pay the bankruptcy estate’s tax liabilities too.
                                       -8-
       Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 9 of 39



been issued in the first place, and also that, assuming the refunds

were correctly issued, the refunds should have gone to Waters, not

the Chapter 7 Trustee, because the taxes had been paid out of

Waters’ post-petition income. See Compl., United States v. Richard

Coan, Chapter 7 Trustee, No. 3:06-cv-1599 (AWT), ECF No. 1. The

IRS later recovered these funds with a judgment agreed to by the

Chapter 7 Trustee. See Agreed J. In Lead Case, United States v.

Richard Coan, Chapter 7 Trustee, No. 3:06-cv-1599 (AWT), ECF No.

68.

      In March 2005, Waters filed an adversary complaint in the

Bankruptcy Court, Waters v. United States, Adv. No. 05-3054,

seeking,   inter    alia,   damages    for   the   IRS’s   alleged    willful

violation of the automatic stay provisions in 11 U.S.C. § 362 and

for alleged violations of the Internal Revenue Code and/or due

process. 5 The adversary complaint’s allegations of a stay violation

were premised on the IRS’s withholding of the refunds Waters

claimed for tax years 1993, 1994, 1996, 1997, 1999 and 2000. On

May 19, 2005, the United States moved to dismiss the complaint,

arguing that the allegations did not amount to a stay violation



5 The United States agreed that Waters’ adversary complaint could be treated as

alternatively claiming a discharge violation under 11 U.S.C. § 524. See
Statement of Facts Re Adversary Issues at 10; Combined Reply at 6. However, as
discussed below, the court is not considering this theory of liability as it
was not presented in Waters’ response to the order to show cause and was not
argued by Waters in opposition to the motions for summary judgment.
                                      -9-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 10 of 39



and that the Bankruptcy Court lacked jurisdiction over the claims

that it violated the Internal Revenue Code and/or due process. The

United States conceded that the claim for damages for an alleged

willful violation of the automatic stay was within the Bankruptcy

Court’s jurisdiction. On December 13, 2005, the Bankruptcy Court

denied the United States’ motion to dismiss without prejudice to

reconsideration, and on February 21, 2006 it stayed the adversary

proceeding indefinitely.

     Meanwhile, on May 24, 2005, a discharge was granted in the

Chapter 7 case, which terminated the automatic stay except as to

acts against the property of the estate. As a result of the

discharge, the United States released the withheld overpayments,

credited them to the 1991 and 1995 tax claims against Waters, and

filed a Notice of Having Effected Certain Setoffs and Statement of

Impact on Remaining Liabilities (the “Notice of Setoffs”), Waters

v. United States, Adv. No. 05-03054, ECF No. 32, in the adversary

proceeding. The Notice of Setoffs explained that the IRS’s only

remaining prepetition claims were for the 1991 and 1995 tax years.

It further explained that, in mistakenly issuing the refunds to

the Trustee in 2004, it had held back funds to cover the remaining

1991 and 1995 tax liabilities. These funds continued to be withheld

until the granting of the discharge terminated the automatic stay.

The Notice of Setoffs then described the setoffs made after the
                              -10-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 11 of 39



granting of the discharge, including the IRS crediting $54,765.10

of   the    withheld      funds     to   Waters’        1991   liabilities    from   a

combination      of   his    1996    and    1997    overpayments      and    crediting

$22,006.88 to Waters’ 1995 tax liabilities from a combination of

his 1997 and 1999 overpayments.

     With respect to the Motion Re 1998 Tax Determination, Waters

filed a Form 1040, U.S. Individual Income Tax Return for the 1998

tax year (the “1998 Return”) on February 22, 2002. The 1998 Return

reported a total tax owed of $56,803, which was subsequently paid

from the Escrowed Funds pursuant to the Tax Payment Order. Soon

thereafter, Waters filed a Form 1040X, Amended U.S. Individual

Income     Tax   Return     for   the    1998     tax   year   (the   “Amended   1998

Return”). The adjustments made by Waters in the Amended 1998 Return

claimed to reduce the total tax owed for that year from $56,803 to

$17,172 and claimed the difference, $39,631, as a refund owed to

Waters. The claim for a $39,631 refund was initially allowed by

the IRS, and an overpayment in that amount was posted to Waters’

1998 tax account. Before a refund check was issued to Waters,

however, the IRS froze the refund, refused to disburse funds in

order to preserve its right to setoff the claimed overpayment

against Waters’ disputed tax liabilities, and audited the Amended

1998 Return.


                                           -11-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 12 of 39



     On February 22, 2005, the IRS issued a Notice of Deficiency

to Waters with respect to the his 1998 tax liabilities. After

making several adjustments to the Amended 1998 Return, the IRS

asserted that the total corrected tax was $90,351 and there was a

remaining tax deficiency of $73,179 (which accounted for the

$17,172 that remained assessed based on the Amended 1998 Tax

Return).       On    December    5,    2005    (the     “Deficiency        Determination

Date”),     a       delegate    of    the    Secretary     of    the      Treasury   made

assessments against Waters for additional federal income tax for

the 1998 year in the amount of $93,372.98, which consisted of tax

owed in the amount of $73,179, a 25% late filing penalty in the

amount    of    $18,294.75,      and       accrued    interest       in   the   amount   of

$38,488.73. These assessments exceeded the payment of $98,990.82

that was made in 2002 from the Escrowed Funds pursuant to the Tax

Payment     Order,       leaving      an    owed     balance    of    $53,728.39     (the

“Underlying Tax Deficiency”) as of the Deficiency Determination

Date.

     Meanwhile, in September 2005 the IRS filed a contested matter

motion pursuant to 11 U.S.C. § 505, In re Waters, No. 99-31833,

ECF No. 477, to determine the 1998 and 2001 tax liabilities of

Waters and his bankruptcy estate in order to collect taxes from

the Escrowed Funds pursuant to the Stipulation. Through a series

of decisions, the 2001 tax liabilities of Waters and the estate
                              -12-
       Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 13 of 39



have   been   adjudicated.        A     determination     of       Waters’    1998   tax

liabilities remains.

       On   August   25,      2015,   the   United   States         moved,    with   the

agreement of Waters, for this court to withdraw the reference with

respect to the determination of Waters’ 1998 tax liabilities and

the adversary complaint. See Unopposed Mot. of United States to

Withdraw Reference Respecting (1) Adv. No. 05-03054, and (2) 1998

Tax Determination, ECF No. 1. On October 14, 2015, this court

issued an order, pursuant to 28 U.S.C. § 157(d), withdrawing the

reference to the Bankruptcy Court with respect to these issues.

See Order Withdrawing Reference, ECF No. 4.

       On   June   10,   2016,    the     court   issued       a   scheduling    order

requiring     Waters     to     file,     inter   alia,    position          statements

regarding the issues he contended needed to be resolved with

respect to both contested matters. Waters did not file position

papers, nor did he file a motion requesting additional time to

file them. On August 18, 2016, the court issued an order to show

cause why, inter alia, default judgment should not be entered

against him with respect to the 1998 tax liabilities in the amount

assessed by the IRS and why his adversary complaint should not be

dismissed for failure to comply with the scheduling order. See

Order to Show Cause, ECF No. 18. On September 6, 2016, Waters filed


                                          -13-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 14 of 39



his response to the order to show cause. With respect to the

determination of his 1998 tax liabilities, he explained:

     Following the entry of the scheduling order, Waters
     discovered that the 1998 information that was ordered
     was impossible for him to provide within the 4 week
     period. . . .

     The impossibility facing Waters with respect to the 4
     week response period is that he did not have these 1998
     returns since they were put in storage over ten years
     ago by his accountants and that his Tax Counsel was on
     vacation to Southeast Asia at this time. . . .

     [W]ithout his Tax Counsel, the above 1998 tax returns
     cannot be understood by Waters in attempting to
     reconstruct them. . . .

     Waters thought he would have to wait for the return of
     his Tax Counsel to find these returns, or to request
     Attorney Sklarew to assist him in this regard. . . .

     Waters did not understand that the proper procedure
     under these circumstances regarding a scheduling order
     was to file a Motion requesting an extension of time for
     their return and not to wait for his Tax Counsel and
     Attorney Sklarew to return.

Debtor’s Response to Order to Show Cause (“Debtor’s Response”) at

2-3, ECF No. 19. With respect to the adversary complaint, Waters

stated:

     It is now very clear that the IRS issued tax refunds in
     excess of $200,000 to the Debtor for prepetition tax
     years 1988 thru 2000, which were intercepted without a
     single dollar of tax liability outstanding, and
     thereafter held until final determinations of tax were
     made, having been paid from Debtor's postpetition
     earnings. . . .

     During the Chapter 13 phase of the case, all tax returns
     1988 thru 1996 were deemed prepetition [petition filing
                               -14-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 15 of 39



     l2/19/l997], and tax years 1998 thru 2000 were deemed
     postpetition administrative claims. Upon conversion of
     the case in 2001 to a case under Chapter 11, the
     prepetition tax claims included all claims thru 2000
     under l1 U.S.C. 348(a) and (d). Consequently[,] when the
     Debtor paid his tax claims 1995 thru 2001 following the
     Stipulation . . . , he paid them from his postpetition
     earnings for prepetition claims. The tax refunds were
     prohibited setoffs under 11 U.S.C. 362.

Id. at 4.

     On October 4, 2019, after concluding that entering default

judgment against Waters for the 1998 tax liabilities and dismissal

of the adversary complaint was not in the interest of justice, the

court entered a revised scheduling order precluding Waters from

raising in any subsequent briefing any factual or legal contention

that he did not set forth in his response to the order to show

cause. See 10/4/2019 Revised Scheduling Order, ECF No. 22.

     The following month, the United States filed its Motion Re

1998 Tax Determination, seeking a determination that Waters is

liable for $53,728.39 plus interest that has continued to accrue

since    the   Deficiency    Determination     Date.   The   Department   of

Justice, Tax Division’s computer program for computing interest on

federal tax determined this amount to be $101,634.49 as of December

31, 2019.

     The United States also filed the Motion Re Adversary Issues,

seeking a determination that the IRS did not violate the automatic

stay provisions of 11 U.S.C. § 362(a) and that any other remaining
                               -15-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 16 of 39



issues with respect to the adversary complaint are barred by the

Revised   Scheduling        Order   and/or    are    beyond   the   jurisdiction

conferred by 28 U.S.C. § 1334. The court agrees that all other

legal contentions raised by Waters in his oppositions to the United

States’   motions     are    barred   by     the    Revised   Scheduling   Order.

Therefore, with respect to the Motion re Adversary Issues, Waters

is limited to the theory of liability articulated in his response

to the order to show cause, i.e. that he is entitled to damages

because   of    the   United    States’      alleged    willful     violation   of

automatic stay provisions of the Bankruptcy Code. No other theories

of liability are being considered by the court.

II.   LEGAL STANDARD

      A motion for summary judgment may not be granted unless the

court determines that there is no genuine issue of material fact

to be tried and that the facts as to which there is no such issue

warrant judgment for the moving party as a matter of law.                  Fed. R.

Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986); Gallo v. Prudential Residential Servs., 22 F.3d 1219, 1223

(2d Cir. 1994). When ruling on a motion for summary judgment, the

court may not try issues of fact, but must leave those issues to

the jury.      See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986); Donahue v. Windsor Locks Bd. of Fire Comm’rs, 834

F.2d 54, 58 (2d Cir. 1987). Thus, the trial court’s task is
                           -16-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 17 of 39



“carefully limited to discerning whether there are any genuine

issues of material fact to be tried, not to deciding them. Its

duty, in short, is confined . . . to issue-finding; it does not

extend to issue-resolution.”          Gallo, 22 F.3d at 1224.

     Summary judgment is inappropriate only if the issue to be

resolved is both genuine and related to a material fact. An issue

is “genuine . . . if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”                 Anderson, 477

U.S. at 248 (internal quotation marks omitted). A material fact is

one that would “affect the outcome of the suit under the governing

law.”    Id. at 248.

     When reviewing the evidence on a motion for summary judgment,

the court must “assess the record in the light most favorable to

the non-movant and . . . draw all reasonable inferences in its

favor.”       Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir.

2000) (quoting Delaware & Hudson Ry. Co. v. Consol. Rail Corp.,

902 F.2d 174, 177 (2d Cir. 1990)). Because credibility is not an

issue    on   summary    judgment,    the   nonmovant’s      evidence    must   be

accepted as true for purposes of the motion. Nonetheless, the

inferences drawn in favor of the nonmovant must be supported by

the evidence. “[M]ere speculation and conjecture is insufficient

to defeat a motion for summary judgment.”              Stern v. Trustees of

Columbia      Univ.,    131   F.3d   305, 315   (2d   Cir.    1997)     (internal
                                       -17-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 18 of 39



quotation marks omitted) (quoting Western World Ins. Co. v. Stack

Oil, Inc., 922 F.2d 118, 121 (2d. Cir. 1990)).                 Moreover, the “mere

existence    of     a    scintilla       of     evidence    in    support       of     the

[nonmovant’s]      position       will    be    insufficient;          there    must    be

evidence    on     which    [a]    jury       could   reasonably        find    for    the

[nonmovant].”      Anderson, 477 U.S. at 252.

     Finally,      the     nonmoving      party    cannot   simply       rest    on    the

allegations in its pleadings since the essence of summary judgment

is to go beyond the pleadings to determine if a genuine issue of

material    fact    exists.       See     Celotex     Corp.,     477    U.S.    at     324.

“Although the moving party bears the initial burden of establishing

that there are no genuine issues of material fact,” Weinstock, 224

F.3d at 41, if the movant demonstrates an absence of such issues,

a limited burden of production shifts to the nonmovant, who must

“demonstrate more than some metaphysical doubt as to the material

facts, . . . [and] must come forward with specific facts showing

that there is a genuine issue for trial.”               Aslanidis v. U.S. Lines,

Inc., 7 F.3d 1067, 1072 (2d Cir. 1993)(quotation marks, citations

and emphasis omitted). Furthermore, “unsupported allegations do

not create a material issue of fact.”                 Weinstock, 224 F.3d at 41;

see also BellSouth Telecomms., Inc. v. W.R. Grace & Co., 77 F.3d

603, 615 (2d Cir. 1996) (“[I]t is insufficient for a party opposing

summary judgment merely to assert a conclusion without supplying
                              -18-
       Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 19 of 39



 supporting arguments or facts.”). If the nonmovant fails to meet

 this burden, summary judgment should be granted.

III.   DISCUSSION

       A. Motion Re 1998 Tax Determination

       With respect to the Motion Re 1998 Tax Determination, the

 United States seeks:

       [A] determination that there was no separately taxable
       bankruptcy estate during 1998 . . . and that Mr. Waters
       is liable for individual income tax, penalties and
       interest for the 1998 calendar year in the amount of
       $101,634.49 as of December 31, 2019, plus interest
       accruing thereafter at federal tax underpayment rates
       (as specified in 28 U.S.C. § 1961(c)).

 Mot. Re 1998 Tax Determination at 1. In his opposition, Waters

 agrees that the court “should partially grant the [United States’]

 motion   and    enter     judgment    against     [him]    for   the   deficiency

 determined by the IRS amounting to $53,940.39 . . . at the time of

 the deficiency.” Re: U.S.’ Mot. for Summ. J. On 1998 Tax Issues

 (“Debtor’s Opp’n to 1998 Tax Determination”) at 2, ECF No. 27.

 However, Waters argues that “the court should deny any judgment

 that [he] owes additional penalties and interest until the IRS

 proves these are owed.” Id.

       Because        Waters    concedes   the     amount   of    underlying     tax

 liability as of December 5, 2005, i.e., $53,940.39, and does not

 challenge      the    United    States’   legal    arguments     on    which   this

 deficiency calculation is based, the sole contested issue with
                              -19-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 20 of 39



respect to this motion is Waters’ liability for the assessed

interest on the principal amount of the tax deficiency.

      Waters states that, instead of the underlying tax deficiency

as of December 5, 2005, i.e., $53,940.39, “the IRS now asks for a

deficiency determination of $101,634.49 . . . which the IRS states

includes penalties and interest charges up to the present time for

which no evidence is offered, and which is opposed.” Id. at 2. He

argues that no additional computations for penalties and interest

should be determined “without proof of liability.” 6 Id.

      The United States maintains that “Waters is conflating the

deficiency in tax principal with assessed additions to tax that

include certain penalties and interest that are not part of the

deficiency” and that have continued to accrue since the Deficiency

Determination Date. Combined Reply at 8. The court agrees.

      The United States has shown that these accruals are reflected

in the Account Transcript, a product of the Internal Revenue

Service that details all transactions regarding the plaintiff’s




6 In his opposition to the Motion Re Adversary Issues, Waters also argues that

the court should deny any judgment that he owes additional penalties and
interest with respect to his 1998 tax liabilities because of three affirmative
defenses: equitable estoppel, breach of contract, and unjust enrichment. See
The Debtor Partially Supports the United States’ Mot. for Summ. J. Insofar as
Determining Debtor’s Original 1998 Income Tax Deficiency of $53,940.39; But
Opposes Any Further Assessment of Interest & Penalties . . . (“Opp’n to Mot. Re
Adversary Issues”) at 2-5, ECF No. 30. However, these defenses were not
mentioned in the Debtor’s Response and are therefore barred by the Revised
Scheduling Order.
                                     -20-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 21 of 39



1998 tax return from March 18, 1999 to December 7, 2015 and

specifies the plaintiff’s total tax liability for the 1998 tax

year, including accrued interest and penalties, as of November 4,

2019.     The      Account     Transcript       reflects    that       Waters   accrued

$47,155.98 in interest from the Deficiency Determination Date to

November      4,    2019,    for    a   total   tax   liability    of     $101,096.37.

Interest continues to accrue.

       The Account Transcript and its computation of additional

interest is explained in the Declaration of Julia Sweeney Regarding

1998    Tax     Balance      (the   “Declaration”),        ECF   No.    31-1.   In   the

Declaration, Sweeney, an IRS insolvency specialist with access to

account information of taxpayers that is maintained on the IRS’s

computer systems, attests:

       The interest assessments in the attached transcript are
       all correct. Interest was originally assessed with the
       tax assessed upon the filing of the return. Part of the
       interest was abated in accordance with the amended
       return, and then interest was assessed based on the
       deficiency assessment. Interest thereafter accrued (and
       continues to accrue). The rate of interest is set by
       statute and the computer system automatically calculates
       the interest as a mathematical function of the tax not
       yet paid from time to time.

Id. at 6.

       In light of the foregoing, the United States has met its

initial burden and Waters “must come forward with specific facts

showing that there is a genuine issue for trial.”                        Aslanidis v.

                                           -21-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 22 of 39



U.S. Lines, Inc., 7 F.3d at 1072. Waters has not filed a statement

of facts or pointed to any evidence to create a genuine issue of

fact. Therefore, summary judgment is being granted in favor of the

United   States   as   to   the   determination   of   Waters’   1998   tax

liabilities.

     B. Motion Re Adversary Issues

     With respect to the Motion Re Adversary Issues, all facts set

forth in the United States’ Rule 56(a)(1) statements have been

admitted and there are no genuine issues of material fact. Whether

the automatic stay provided for in 11 U.S.C. § 362(a) has been

violated is a question of law. See In re Weber, 719 F.3d 72, 75

(2d Cir. 2013); Eskanos & Adler, P.C. v. Leetien, 309 F.3d 1210,

1213 (9th Cir. 2002); In re Froman, 566 B.R. 641, 654 (S.D.N.Y.

2017); In re Adomah, 368 B.R. 134, 137 (S.D.N.Y. 2007).

     Waters claims that the IRS willfully violated the automatic

stay provisions of the Bankruptcy Code by withholding the claimed

overpayments for the 1993, 1994, 1996, 1997, 1999 and 2000 tax

years. Specifically, he maintains that “[t]he actions of the IRS

in imposing” what he refers to as “indefinite ‘V-Freezes,’” which

prevent the payment of tax refunds due to a debtor, “without

seeking a ‘lift of stay’ from [the Bankruptcy Court],” constituted

“impermissible ‘setoffs’” that violated automatic stay provisions

of the Bankruptcy Code. Adv. Compl. at 9. The United States asserts
                               -22-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 23 of 39



that “there was no offset until after the stay terminated by the

entry of the discharge, and a freeze simply does not constitute a

stay violation, even if the freeze [is] to preserve a right of

setoff to a liability that [was] ultimately . . . conceded or

rejected by a Court.” Mem. Re Adversary Issues at 11.

     The automatic stay, 11 U.S.C. § 362(a), is considered "one of

the fundamental debtor protections provided by the bankruptcy

laws, designed to relieve the financial pressures that drove

debtors into bankruptcy.” E. Refractories Co. Inc. v. Forty-Eight

Insulations Inc., 157 F.3d 169, 172 (2d Cir. 1998) (internal

citations and quotations omitted). “It affords debtors a breathing

spell from the collection process and enables them to attempt a

repayment or reorganization plan to satisfy existing debt.” Id.

See also H.R. Rep. No. 595, 95th Cong., 1st Sess. 340 (1977); S.

Rep. No. 989, 95th Cong., 2d Sess. 54–55 (1978) (“The automatic

stay . . . gives the debtor a breathing spell from his creditors.

It   stops      all   collection    efforts,   all   harassment,     and   all

foreclosure actions.”).

     “Given its fundamental importance to a debtor's bankruptcy

case,     the    automatic   stay   ‘is   broadly    written   and    broadly

construed.’” In re Grinspan, 597 B.R. 725, 733 (Bankr. E.D.N.Y.

2019) (citing In re NextWave Pers. Commc'ns, Inc., 244 B.R. 253,

271 (Bankr. S.D.N.Y. 2000)); see also In re TS Emp., Inc., 597
                             -23-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 24 of 39



B.R. 494, 533 (Bankr. S.D.N.Y. 2019) (“The scope of the stay is

broad, encompassing almost any type of formal or informal action

taken    against   the   debtor   or   the   property   of   the   bankruptcy

estate.”); 3 Collier on Bankruptcy ¶ 362.03 (16th ed. 2020) (“The

stay of section 362 is extremely broad in scope and, aside from

the limited exceptions of subsection (b), applies to almost any

type of formal or informal action taken against the debtor. . . .

Thus, virtually all acts to collect prepetition claims . . . are

stayed.”).

     The automatic stay is “effective immediately upon the filing

of the petition,” Rexnord Holdings, Inc. v. Bidermann, 21 F.3d

522, 527 (2d Cir. 1994), and, unless lifted by the court, remains

in effect until the case is closed, dismissed, or, if the case is

a case under chapter 7 concerning an individual or a case under

chapter 9, 11, 12, or 13, a discharge is granted or denied. See 11

U.S.C. § 362(c)(2). “On request of a party in interest and after

notice and a hearing,” the court may grant relief from the stay

“for cause” “by terminating, annulling, modifying, or conditioning

[the] stay[.]” 11 U.S.C. 362(d)(1). In light of the automatic

stay’s importance, however, “[o]nly the court may lift the stay”

and “[c]onduct that bypasses the bankruptcy court and violates the

automatic stay” is “impermissible.” In re Fugazy Exp., Inc., 982

F.2d 769, 776–77 (2d Cir. 1992).
                               -24-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 25 of 39



      “[A] party seeking damages for violation of the automatic

stay must prove the following elements: (1) that a bankruptcy

petition was filed, (2) that the debtor is an individual, (3) that

the   creditor       received   notice    of    the   petition,   (4)   that       the

creditor's actions were in willful violation of the stay, and (5)

that the debtor suffered damages.” In re Parry, 328 B.R. 655, 658

(Bankr. E.D.N.Y. 2005). “The moving party must prove each of these

elements by a preponderance of the evidence.” Id. See also In re

Grinspan,      597    B.R.   725,   733   (Bankr.     E.D.N.Y.    2019);      In   re

Manchanda, No. 16-10222 (JLG), 2016 WL 3034693, at *5 (Bankr.

S.D.N.Y. May 19, 2016). Here, there is no dispute with respect to

the first, second, and third elements. The parties agree that the

automatic stay was known to be in effect at the time the IRS froze

the   refund    of    the    overpayments      claimed   by   Waters.   The   court

concludes that the United States is entitled to summary judgment

because under the circumstances of this case, the IRS did not

violate the automatic stay by freezing the refund of the claimed

overpayments.

      Section 362(a) provides that “the filing of a bankruptcy

petition ‘operates as a stay, applicable to all entities, of’ most

actions against the debtor, the debtor's property and any property

of the estate.” In re Hale, 535 B.R. 520, 523 (Bankr. E.D.N.Y.


                                         -25-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 26 of 39



2015) (quoting 11 U.S.C. § 362(a)). Waters claims that the IRS

violated the following provisions of § 362(a):

     (1) the commencement or continuation, including the
     issuance or employment of process, of a judicial,
     administrative, or other action or proceeding against
     the debtor that was or could have been commenced before
     the commencement of the case under this title, or to
     recover a claim against the debtor that arose before the
     commencement of the case under this title;

     . . .

     (5) any act to create, perfect, or enforce against
     property of the debtor any lien to the extent that such
     lien secures a claim that arose before the commencement
     of the case under this title; [and]

     (6) any act to collect, assess, or recover a claim
     against the debtor that arose before the commencement of
     the case under this title[.]

11 U.S.C. § 362(a)(1), (5) and (6). See Adv. Compl. at 1 (“[T]he

[IRS] . . . is in willful violation of §§ 362(a)(1), (5), and

(6)[.]”); Debtor’s Opp’n to Mot. Re Adversary Issues at 1.

     Section 362(a)(1) is inapplicable here because it stays only

an action or proceeding against the debtor that was or could have

been instituted before the commencement of the debtor’s bankruptcy

case,    and   no   such   action   or    proceeding   has   been   alleged   or

identified by Waters.

     Section 362(a)(5) is also inapplicable here because Waters

has not identified what lien is alleged to have been created,

perfected or enforced by means of the challenged freeze, and no

                                         -26-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 27 of 39



lien existed until after the stay had been terminated as a result

of the discharge.

       The creation of a tax lien is governed by the Internal

Revenue Code. Under § 6321 of the Internal Revenue Code, when “[a]

person liable to pay any tax neglects or refuses to pay the same

after demand, the amount . . . shall be a lien in favor of the

United States upon all property and rights to property, whether

real or personal, belonging to such person.” By operation of §

6322 of the Internal Revenue Code, the tax lien imposed by § 6321

“arise[s] at the time the assessment is made and shall continue

until the liability for the amount so assessed . . . is satisfied

or becomes unenforceable by reason of lapse of time.” 26 U.S.C. §

6322. Thus, a tax lien is created upon assessment and nonpayment

of a tax liability. See Estate of Friedman v. Cadle Co., Case No.

3:08CV488 (RNC), 2009 U.S. Dist. LEXIS 130505, *7 (D. Conn. Sep.

9, 2009). Assessment 7 and demand, in turn, occur after the IRS

issues a required notice of tax deficiency to the taxpayer, see 26

U.S.C. §§ 6212 and 6213, and the taxpayer does not contest the

deficiency determination within 90 days from the issuance of the

notice. See 26 U.S.C. § 6213(c) (“If the taxpayer does not file a




7 “Assessment of tax . . . consists of no more than the ascertainment of the
amount due and the formal entry of that amount on the books of the secretary.”
United States v. Dixieline Fin., Inc., 594 F.2d 1311, 1312 (9th Cir. 1979).
                                    -27-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 28 of 39



petition   with   the   Tax   Court   within   the   time   prescribed   in

subsection (a) [i.e., within 90 days], the deficiency, notice of

which has been mailed to the taxpayer, shall be assessed, and shall

be paid upon notice and demand from the Secretary.”); United States

v. Reece, 2001 U.S. Dist. LEXIS 24496, *14 (W.D.N.Y. Aug. 14, 2001)

(“[N]o assessment of the tax by the IRS is permitted during the

90-day period immediately following the mailing of the deficiency

notice.”), modified, No. 99-cv-415S, 2002 U.S. Dist. LEXIS 9280

(W.D.N.Y. Mar. 25, 2002).

     Waters has not identified what lien he contends was created,

perfected or enforced by the IRS’s freeze. The court can find in

the record only one lien that was placed on Waters’ assets as a

result of his tax liabilities. On February 22, 2005, the IRS issued

a Notice of Deficiency to Waters with respect to his 1998 and 2001

tax returns. A delegate of the Secretary made an assessment against

Waters for additional federal income tax owed with respect to the

1998 tax year on December 5, 2005. A lien was then placed on

Waters’ assets due to his outstanding tax liability for the 1998

tax year on November 6, November 13, and November 20, 2015. See

Account Transcript at 1-2. Thus, a lien was not created until

several years after the stay in this case had been terminated as

a result of the discharge on May 24, 2005. The IRS’s freeze, then,


                                  -28-
      Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 29 of 39



bore no legal or factual relationship to the creation of the lien

and cannot serve as a basis for liability under § 362(a)(5).

     Section 362(a)(6) stays “any act to collect, assess, or

recover a claim against the debtor” that arose prepetition. It is

intended to “prevent[] creditors from attempting in any way to

collect    a   prepetition   debt   .   .   .   .   [as]   [i]nexperienced,

frightened, or ill-counseled debtors may succumb to suggestions to

repay notwithstanding their bankruptcy. This provision prevents

evasion of the purpose of the bankruptcy laws by sophisticated

creditors.” H.R. Rep. No. 595, 95th Cong., 1st Sess. 340 (1977).

A “claim” is broadly defined as any “right to payment, whether or

not such right is reduced to judgment, liquidated, unliquidated,

fixed,    contingent,   matured,    unmatured,      disputed,   undisputed,

legal, equitable, secured, or unsecured[.]” 11 U.S.C. § 101(5). It

is undisputed that the IRS had claims against Waters within the

meaning of § 101(5) that arose prepetition -- namely, Waters’

contested 1988, 1990, 1991, 1992 and 1995 tax liabilities. 8

     “In order to constitute a violation of § 362(a)(6), conduct

must be of a nature that ‘(1) could reasonably be expected to have

a significant impact on the debtor’s determination as to whether

to repay, and (2) is contrary to what a reasonable person would


8 As previously noted, the IRS withdrew its claims for the 1988 through 1990
and 1992 tax years. See Mem. Re Adversary Issues at 9.
                                    -29-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 30 of 39



consider to be fair under the circumstances.’” In re Clark, No.

13-10904,   2014   Bankr.   LEXIS   749,   *3   (D.   Vt.   Feb.   26,   2014)

(quoting In re Briggs, 143 B.R. 438, 453 (Bankr. E.D. Mich. 1992).

     The United States argues that a setoff, and by extension a

freeze to preserve a right of setoff, cannot constitute an act to

collect, assess, or recover a claim:

     Section 362(a)(6) prohibits acts to collect, assess, or
     recover a claim “that arose before the commencement of the
     case” (i.e., a prepetition claim). . . . As for withholding
     refunds to preserve a right of setoff against a prepetition
     claim, even a fully completed setoff does not “collect,
     assess, or recover” a claim. First, as held in In re Taalib-
     [D]in, Civil No. 16-cv-1194, 2017 WL 3447903 (E.D. Mich.
     2017), “characterizing a setoff as an ‘act to collect, assess,
     or recover’ would make the following subsection, 11 U.S.C. §
     362(a)(7), superfluous,” thus violating “[o]ne of “the most
     basic interpretive canons.” Id. at *3. As further observed in
     Taalib-[D]in, the Supreme Court has held that a setoff does
     not “collect” anything because it is instead the assertion of
     a defense to the other party’s claim to collect a debt from
     the party asserting setoff. Id. citing Citizens Bank v.
     Strumpf, 516 U.S. 16 (1995). For the same reason, a setoff
     does not “recover” anything that the party effectuating the
     setoff does not already have in its possession.

Combined Reply at 15.

     The court agrees with the United States that the act of

freezing the refund of Waters’ claimed overpayments was not an

“actual setoff”. See Mem. Re Adversary Issues at 11. (“[T]he actual

setoffs were made after the discharge[.]”). “The right of setoff

(also called ‘offset’) allows entities that owe each other money

to apply their mutual debts against each other, thereby avoiding

                                    -30-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 31 of 39



‘the absurdity of making A pay B when B owes A.’” Citizens Bank v.

Strumpf, 516 U.S. 16, 18 (1995) (quoting Studley v. Boylston Nat.

Bank, 229 U.S. 523, 528 (1913)); see also Gratiot v. United States,

40 U.S. 336, 370 (1841) (holding that the right of setoff is a

“common right, which belongs to every creditor, to apply the

unappropriated   moneys    of    his     debtor,   in   his   hands,      in

extinguishment of the debts due to him.”). A setoff occurs within

the meaning of the Bankruptcy Code when a creditor “inten[ds]

permanently to settle accounts.” Strumpf, 516 U.S. at 19. “A

requirement of such an intent is implicit in the rule followed by

a majority of jurisdictions addressing the question, that a setoff

has not occurred until three steps have been taken: (i) a decision

to effectuate a setoff, (ii) some action accomplishing the setoff,

and (iii) a recording of the setoff.” Id. (citing cases).              Here,

the IRS did not evidence an intent permanently to settle accounts

until after the stay was no longer in effect. Only then did the

IRS credit the withheld overpayments to Waters’ 1991 and 1995 tax

liabilities and record the setoff.

     The court also agrees with the reasoning in In re Taalib-

Din as to why the exercise of a right of setoff does not fall

within the scope of § 362(a)(6), i.e. such an interpretation of

§ 362(a)(6) would render superfluous § 362(a)(7).


                                  -31-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 32 of 39



     But the court is not persuaded that, by extension, putting

in place a freeze to preserve a right of setoff can never

constitute an act to collect or recover a claim against a

debtor. Whether a fully completed setoff collects or recovers a

claim is a very different question. The court finds helpful the

analysis in three cases where the IRS placed a freeze on a tax

refund.

     In United States v. Norton, 717 F.2d 767 (3rd Cir. 1983),

shortly after the debtors filed a Chapter 13 bankruptcy petition,

the IRS withheld a portion of a tax overpayment that was due the

debtors.   The IRS maintained that by withholding a portion of the

overpaid taxes it had not violated the automatic stay but rather,

simply “‘frozen’ the debtors’ account so as to preserve its setoff

rights against the Nortons.”      Norton, 717 F.2d at 771. The court

concluded that the IRS was in violation of the automatic stay,

reasoning:

     The Government argues that since the IRS did not credit the
     Nortons’   overpayment    against   their    delinquent   tax
     liabilities, the IRS has not set off the Government’s claim
     against the Nortons’ debt. Rather the IRS has simply frozen
     the Nortons’ account to preserve its setoff rights and, thus,
     has not violated the automatic stay.

     . . . .

     If   a  creditor   could   circumvent  the  automatic   stay
     simply by delaying the entry of a setoff or credit in its
     books, it could hold the funds until the case was closed and
     then deposit them into its own bank account. By the
                               -32-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 33 of 39



     unilateral action of one creditor, these funds would become
     unavailable for distribution to other creditors or for use by
     the debtor in a Chapter 13 plan, thus making it that much
     less likely that the debtor could be rehabilitated.

Id. at 771-21, 733.

     In re Holden, 217 B.R. 161 (Bankr. D. Vt. 1997), involved a

motion   to   dismiss   in   a   case    where   the   Bankruptcy    Court   had

confirmed a Chapter 13 plan that provided for full payment of taxes

owed the IRS. The Holdens experienced a temporary reduction in

income and fell behind in their monthly plan payments to the

Chapter 13 trustee. When the debtors filed for an IRS rapid tax

refund, the IRS “imposed and maintained a freeze on the Holdens’

entire tax refund for the apparent purpose of coercing payment of

a prepetition debt that already was scheduled to be fully paid

under the terms of the confirmed Chapter 13 plan.”                  Id. at 164.

An IRS employee told one of the debtors that if they agreed to pay

their prepetition debt from the tax refund, the IRS would send

them the balance of the refund. The court rejected the argument by

the IRS that its administrative freeze was similar to the freeze

imposed by the bank in Strumpf:

     [T]he Supreme Court found “that the mere retention of property
     subject to a right of setoff for the purpose of preserving
     the right does not violate the automatic stay, at least so
     long as the creditor acts diligently in seeking relief from
     stay to enforce its right.” Collier para. 553.08[2] at 553–
     86. . . . .


                                        -33-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 34 of 39



          Here, the IRS maintains its administrative freeze is
     similar to the freeze imposed by the Bank in Strumpf and
     therefore does not constitute a setoff initiated in violation
     of the automatic stay. However,

          [w]hile clarifying an important question, the Court's
          decision in Strumpf did not lay to rest all of the issues
          surrounding the practice of the administrative freeze.
          For example, the Court expressly did not take up the
          contention that the administrative hold was wrongful
          because it exceeded the lawful amount of the bank's
          setoff right. Nor did the Court consider the issue of
          how long a bank may “temporarily” maintain the
          administrative hold without seeking relief from stay.
          The prudent course would be to seek relief from stay on
          an immediate basis.

     Collier para. 553.06[3] at 553–70 (footnote omitted).

          This the IRS did not do. Instead, the Holdens allege the
     IRS deprived them of their funds until they agreed to pay a
     debt which was already addressed in their bankruptcy plan.
     Under Strumpf, a temporary freeze on funds in which a
     creditor has a good faith basis for asserting a right of
     setoff, and which is promptly followed by a request for relief
     from stay, maintains the status quo and therefore may not
     violate the automatic stay. See In re Tillery, 179 B.R. 576,
     581 (Bankr.W.D.Ark.1995). However, accepting as true the
     facts alleged by the Holdens, the IRS did not simply maintain
     the status quo. It utilized an open-ended “administrative
     freeze” to coerce an agreement and to secure the payment of
     a debt, without seeking prior approval from the Bankruptcy
     Court. Moreover, on its face, the IRS's withholding of $2050
     to ostensibly secure collection of $184 was unfair and
     apparently not in good faith.

In re Holden, 217 B.R. at 165-66.

     In In re Burrow, 36 B.R. 960 (Bankr. D. Utah 1984), the IRS

office followed a procedure under which a freeze code was placed

“on the IRS computer upon receipt of a notice of a bankruptcy

petition.”   Id. at 962. The debtors’ 1982 tax return showed an
                              -34-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 35 of 39



overpayment. The court concluded that the IRS had no setoff rights

in the tax refund.   It reasoned that

     [e]ven though a right to setoff 1982 tax overpayments would
     have arisen under Section 6402(a) absent bankruptcy, that
     right never came into existence because of the automatic
     stay and the order confirming the debtors’ plan. . . . .
     Section 553(a) does not apply to this case. While the IRS
     had a claim against the debtors that arose before the
     commencement of the case, the 1982 tax refund was not a
     debt owed to the debtors at the commencement of the case.

Id. at 962, 964. The court also concluded that “holding the

refund for collection was also an act to collect or recover a

debt within the meaning of Section 362(a)(6).”        Id. at 964.

     As noted above, inexperienced, frightened, or ill-counseled

debtors may succumb to suggestions to repay debt not-

withstanding their bankruptcy, and § 362(a)(6) is intended to

prevent creditors from attempting in any way to collect

prepetition debts. In addition, “the automatic stay is broadly

written and broadly construed”.      In re Grinspan, 597 B.R. at 733

(internal quotation marks and citation omitted). Consistent with

the intent behind § 362(a)(6), the circumstances in Norton, In

re Holden and In re Burrow illustrate that administrative holds

or “freezes” by creditors, including the IRS, can under certain

circumstances constitute an act to collect or recover on a

claim. On the other hand, Strumpf illustrates that an

administrative hold or “freeze” is not necessarily a violation

                                  -35-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 36 of 39



of the automatic stay. The court concludes that whether an

administrative hold or “freeze” is an act to collect or recover

on a claim for purposes of § 362(a)(6) depends on the particular

facts and circumstances.

        In In re Holden, the court found that the IRS did not

simply maintain the status quo -- as did the bank in Strumpf –-

but, rather, used an administrative freeze to go beyond

maintaining the status quo and secure payment of a debt. Going

beyond maintaining the status quo in such circumstances to

secure payment of a debt can fairly be characterized as conduct

of a nature that “(1) could reasonably be expected to have a

significant impact on the debtor's determination as to whether

to repay, and (2) is contrary to what a reasonable person would

consider to be fair under the circumstances.” In re Clark, No.

13-10904, 2014 Bankr. LEXIS at *3. Consequently, such conduct

constitutes an act to collect or recover a claim.

        Here, the circumstances surrounding the refusal by the IRS to

refund the claimed overpayments show that IRS’s conduct was not of

a nature that could be reasonably expected to have a significant

impact on Waters’ determination as to whether to pay the taxes he

owed.     Nor was it contrary to what a reasonable person would

consider to be fair under the circumstances. Rather, it simply

maintained the status quo.
                                     -36-
     Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 37 of 39



     Under the Stipulation, which was an order of the Bankruptcy

Court, all taxes shown as being due on Waters’ filed tax returns

for the years 1993 through 1996, and all taxes shown as being

due on Waters’ filed tax returns for the years 1997 through 2000

and any estimated income taxes due for 2001, were required to be

paid from the Escrowed Funds. In addition, under the Tax Payment

Order, which was also an order of the Bankruptcy Court, Waters

had a right to file a claim for a refund of penalties only, as

well as contest the assessment, validity and appropriateness of

the penalties.   Waters, however, filed amended tax returns

claiming refunds for most of the taxes that were paid pursuant

to the Tax Payment Order, and the IRS examiner assigned to

review the amended returns, who was unaware of the Tax Payment

Order, agreed with many of the adjustments claimed by Waters on

the amended returns and scheduled overpayments on the tax

accounts maintained on the IRS’s computer systems. Because all

the payments made pursuant to the Tax Preparation Order were

made from the Escrowed Funds, any amounts that were overpayments

that could be refunded also originally came from the Escrowed

Funds. Thus, under the terms of the Stipulation any such

overpayments were required to be applied to Waters’ tax

liabilities, as opposed to refunded to Waters. If the United

States had distributed the amount of the claimed overpayments to
                               -37-
        Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 38 of 39



Waters, it would have been entitled to an immediate return of

those amounts by Waters so that they could be deposited as part

of the Escrowed Funds. Consequently, the freeze here was a step

required to prevent circumvention by Waters of the Stipulation

and the Tax Payment Order and ensure that, as provided in the

Stipulation, the Escrowed Funds be used to pay the tax

liabilities of Waters and the bankruptcy estate.

      Under these circumstances, the act of the IRS in freezing

refunds of the overpayments claimed by Waters merely maintained

the status quo and did not constitute an act to collect, assess,

or recover a claim against Waters in violation of § 362(a)(6).

Therefore, summary judgment is being granted in favor of the

United States on the issue of whether the IRS violated the

automatic stay provisions of the Bankruptcy Code.

IV.   CONCLUSION

      For the reasons set forth above, the United States’ Motion

for Summary Judgment on 1998 Tax Issues (ECF No. 25) and the United

States’     Motion   for   Summary   Judgment   on   Issues   Remaining   in

Withdrawn Adversary Proceeding (ECF No. 26) are hereby GRANTED.

      The Clerk shall enter judgment accordingly and close this

case.

      It is so ordered.


                                     -38-
Case 3:15-cv-01506-AWT Document 32 Filed 03/31/21 Page 39 of 39



Dated this 31st day of March 2021, at Hartford, Connecticut.



                                        _____/s/AWT____
                                         Alvin W. Thompson
                                    United States District Judge




                             -39-
